         Case 1:20-cv-01275-CKK Document 20 Filed 09/16/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 DAVID CODREA,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )        Civil Action No. 20-1275 (CKK)
                                                    )
 DEPARTMENT OF JUSTICE,                             )
                                                    )
                Defendant.                          )
                                                    )

                              STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this action hereby

stipulate to dismiss this action with prejudice pursuant to the parties’ settlement agreement

executed in connection with this matter.

Respectfully submitted,

 /s/ Stephen D. Stamboulieh                      CHANNING D. PHILLIPS, D.C. Bar #415793
 Stephen D. Stamboulieh                          Acting United States Attorney
 Stamboulieh Law, PLLC
 P.O. Box 428                                    BRIAN P. HUDAK
 Olive Branch, MS 38654                          Acting Chief, Civil Division
 (601) 852-3440
 stephen@sdslaw.us
 DC District Court Bar# MS0009                   By:     /s/ Michael A. Tilghman II
                                                          MICHAEL A. TILGHMAN II
 Attorney for Plaintiff                                   D.C. Bar # 988441
                                                          Assistant United States Attorney
                                                          U.S. Attorney’s Office, Civil Division
                                                          555 Fourth Street, NW
                                                          Washington, DC 20530
                                                          (202) 252-7113
                                                          Michael.Tilghman@usdoj.gov

                                                 Attorneys for the United States of America
Dated: September 16, 2021
